Case 3:19-cv-00391-BJD-MCR Document 32 Filed 06/21/19 Page 1 of 5 PageID 167




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                                Case No. 3:19-cv-00391-BJD-MCP

   ICONIC CONTENT LLC,
   a Florida limited liability company,
           plaintiff,

   v.

   UNKNOWN OFFICER, DIRECTOR, OR OWNER
   IP ADDRESS 104.27.170.148
   d/b/a SHESFREAKY.COM;

   HYSON INTERNATIONAL CORP.,
   d/b/a CYBERCON, INC.
   a Missouri profit corporation;

   UNKNOWN USER “PETERMAN5552”;

   UNKNOWN USER “SEXMASTER2018”; and

   UNKNOWN USER “BIGBALLASHOTCALLA”;

           defendants.



                         DECLARATION OF EDWARD SONNY KUPKA


                  I, Edward Sonny Kupka, declare under penalty of perjury and pursuant to 28

   U.S.C. § 1746 that the following is true and correct:


                  1.      I am a Service Technician Supervisor for defendant Hyson

   International Corp., d/b/a Cybercon, Inc. (“Cybercon”). As such, I am familiar with the

   business practices of Cybercon and the particular transactions and circumstances at issue in

   this action.
Case 3:19-cv-00391-BJD-MCR Document 32 Filed 06/21/19 Page 2 of 5 PageID 168
Case 3:19-cv-00391-BJD-MCR Document 32 Filed 06/21/19 Page 3 of 5 PageID 169




Exhibit A




                                                           Exhibit A
   Case 3:19-cv-00391-BJD-MCR Document 32 Filed 06/21/19 Page 4 of 5 PageID 170

Zimbra                                                                  stevea@cybercon.net


 RE: VIA CERTIFIED MAIL AND eMAIL (7017 3040 0000 8661 9637)



   From : Sonny Kupka <sonny@cybercon.net>                        Thu, Feb 14, 2019 07:21 AM
 Subject : RE: VIA CERTIFIED MAIL AND eMAIL (7017 3040
           0000 8661 9637)
      To : griffin@klemalaw.com
      Cc : Sonny Kupka <sonny@cybercon.com>

  To who it may concern,

  We received your comply with DMCA take down; Cease and desist..

  We have forwarded this notice to our client who is an ISP hosting who we assume is a
  client of theirs.

  While we have forwarded your notice to client - you should deal directly with them as they
  are an ISP and we are just the ISP Data Center.

  You should forward any further outreach to: M3Server.com - abuse@m3server.com

  --
  NetRange: 184.175.106.0 - 184.175.106.255
  CIDR: 184.175.106.0/24
  NetName: CBCN-M3XS-184-175-106-0
  NetHandle: NET-184-175-106-0-1
  Parent: CYBERCON (NET-184-175-64-0-1)
  NetType: Reassigned
  OriginAS:
  Customer: M3Server.com (C02920837)
  RegDate: 2012-01-23
  Updated: 2012-01-23
  Comment: Please send abuse complaints to abuse@cybercon.com
  Ref: https://rdap.arin.net/registry/ip/184.175.106.0

  CustName: M3Server.com
  Address: PO Box 429
  City: Clayton
  StateProv: WA
  PostalCode: 99110
  Country: US
  RegDate: 2012-01-23
  Updated: 2012-01-23
  Ref: https://rdap.arin.net/registry/entity/C02920837
 Case 3:19-cv-00391-BJD-MCR Document 32 Filed 06/21/19 Page 5 of 5 PageID 171


Abuse complaints to abuse@m3server.com

---
Sonny Kupka
Hyson International Corp. | Cybercon.Com
210 North Tucker Blvd, Suite 700
St. Louis, Missouri 63101
Voice: (314) 621-9991 x3116
Fax: (314) 241-1777
URL: http://www.cybercon.com
